Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on April 23, 2020 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 1 and 4-15 have been canceled. Claims 16-32 have been added.  Claims 2-3 and 16-32 are pending.

Claims 2-3 and 16-32 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.




New Grounds of Rejection as necessitated by Amendment
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3, 17, 22-24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable Finkel et al. (Journal of Bacteriology, 2001, 183(21):6288-6293) in view of Obata et al. (Int J of Antimicrobial Agents, 2006, vol. 27, 32-39).	
With regard to claim 2, Finkel teaches spent enrichment growth media for the growth of a species of microorganism, the spent enrichment growth media comprising: 
cellular debris and nucleic acids from a modified microorganism of a species, wherein the modified microorganism of the species has been removed from the spent enrichment media (p. 6288-6289 “Preparation of conditioned medium” heading, where ZK126 strain is incubated with a portion of an overnight culture of ZK126, where that LB culture includes the cells from the overnight culture; after 5 days, cells were pelleted, supernatant removed and filtered; p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, where it is 
With regard to claim 3, Finkel teaches a kit for detecting a microorganism, comprising: the spent enrichment media of claim 2 (p. 6288-6289 “Preparation of conditioned medium” heading, where ZK126 strain is incubated with a portion of an overnight culture of ZK126, where that LB culture includes the cells from the overnight culture; after 5 days, cells were pelleted, supernatant removed and filtered; p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, where it is noted the conditioned medium as taught by Finkel is interpreted as equivalent to spent enrichment growth media).  
With regard to claim 17, Finkel teaches spent enrichment growth media of claim 2, wherein the spent enrichment growth media further comprises one or more additives selected from the group consisting of L-glutamine, biotin, Tween-20, glucose, KCl, norepinephrine, and L-alanine (p. 6288, materials and methods).  
With regard to claim 22, Finkel teaches spent enrichment growth media generated by a method comprising: inoculating a suitable growth media with a modified microorganism comprising a mutation in at least one target gene; 
allowing the modified microorganism to grow in the media for a selected period of time (p. 6288-6289 “Preparation of conditioned medium” heading, where ZK126 strain is incubated with a portion of an overnight culture of ZK126, where that LB culture includes the cells from the overnight culture; after 5 days, cells were pelleted, supernatant removed and filtered; p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, where it is noted the conditioned medium as taught by Finkel is interpreted as equivalent to spent enrichment growth media);

With regard to claim 23, Finkel teaches spent enrichment growth media of claim 22, the spent enrichment growth media further comprises a culture of a second microorganism of the same species as the modified microorganism, the second microorganism comprising the at least one target gene without the plurality of silent mutations (p. 6288-6289 “Preparation of conditioned medium” heading, where ZK126 strain is incubated with a portion of an overnight culture of ZK126, where that LB culture includes the cells from the overnight culture; after 5 days, cells were pelleted, supernatant removed and filtered; p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, where it is noted the conditioned medium as taught by Finkel is interpreted as equivalent to spent enrichment growth media).  
With regard to claim 24, Finkel teaches spent enrichment growth media of claim 22, wherein the spent enrichment growth media is suitable for the growth of a species, Page 4 of 11Application Number 16/131,524wherein the modified microorganism comprising a mutation in at least one target gene, and wherein the filtered media is sufficient for growth of a species (p. 6288-6289 “Preparation of conditioned medium” heading, as described above, p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, Figure 1, where yhiR and wild type strains are compared; 
With regard to claim 31, Finkel teaches a method for producing the spent enrichment growth media of claim 2, the method comprising: 
inoculating a suitable growth media with a modified microorganism comprising a a mutation in at least one target gene (p. 6288-6289 “Preparation of conditioned medium” heading, as described above, p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, Figure 1, where yhiR and wild type strains are compared; see also Fig 2 and 3, where the WT and mutant strains were grown with and without DNase treatment; 
allowing the modified microorganism to grow in the media for a selected period of time (p. 6288-6289 “Preparation of conditioned medium” heading, as described above, p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, Figure 1, where yhiR and wild type strains are compared; see also Fig 2 and 3, where the WT and mutant strains were grown with and without DNase treatment;
filtering the media to remove cells of the modified microorganism, thereby producing spent enrichment growth media (p. 6288-6289 “Preparation of conditioned medium” heading, as described above, p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, Figure 1, where yhiR and wild type strains are compared; see also Fig 2 and 3, where the WT and mutant strains were grown with and without DNase treatment; 
and inoculating the spent enrichment media with microorganisms of the species comprising the at least one target gene without the plurality of silent mutations (p. 6288-6289 “Preparation of conditioned medium” heading, as described above, p. 6289, col. 1-2 “Conditioned medium experiments indicate the use of DNA as a nutrient”, Figure 1, where yhiR 
Regarding claim 2, 22, 31, while Finkel teaches a spent media, Finkel does not teach that the nucleic acids comprising it at least one target gene comprising a plurality of silent mutations and microorganisms of the species comprising the at least one target gene without the plurality of silent mutations.
With regard to claim 2, Obata teaches nucleic acids comprising it at least one target gene comprising a plurality of silent mutations and microorganisms of the species comprising the at least one target gene without the plurality of silent mutations (p. 37, col 1-2, where silent mutations are described in detail).
With regard to claim 22, Obata teaches a method comprising a plurality of silent mutations in at least one target gene (p. 37, col 1-2, where silent mutations are described in detail).
With regard to claim 31, Obata teaches a modified microorganism comprising a plurality of silent mutations in at least one target gene (p. 37, col 1-2, where silent mutations are described in detail).
With regard to claim 3, Obata teaches a pair of oligonucleotide primers that permit amplification of the at least one target gene that does not have the plurality of silent mutations (p. 33, section 2.5, where the target gene is amplified).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Finkel to include the silent mutations as taught by Obata to arrive at the claimed invention with a reasonable expectation for success.  Regarding silent mutations, Obata teaches “point mutations at nine other positions, which did not rpoB in comparison with the parent strain: one was a mutation of C[Wingdings font/0xE0]T at nucleotide 1333 that led to amino acid substitution His445[Wingdings font/0xE0]Tyr, and the other was a silent mutation at nucleotide 570. In the clinical isolate 16 mutations were identified, of which one mutation of G [Wingdings font/0xE0]A at nucleotide 1631 led to the amino acid substitution Gly554[Wingdings font/0xE0]Asp described above. The other 15 mutations did not lead to any amino acid substitutions” (p. 37, col. 2).  Obata concludes that These results suggest that mutations of the 81 bp region of rpoB, as well as factors other than rpoB mutation, confer RIF
resistance in M. avium.  While Finkel is focused on a different kind of mutation and the impact of media on growth of mutant strains, both Finkel and Obata are focused on different approaches to examine the growth of microorganisms, Mycobacterium avium in Obata and in Escherichia coli in Finkel.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Finkel to include the silent mutations as taught by Obata to arrive at the claimed invention with a reasonable expectation for success.

	Claim 16, 18-19, 24-25, 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. (Journal of Bacteriology, 2001, 183(21):6288-6293) in view of Obata et al. (Int J of Antimicrobial Agents, 2006, vol. 27, 32-39) as applied over claims 2-3, 17, .
With regard to claim 16, Dubensky teaches spent enrichment growth media of claim 2, wherein the spent enrichment growth media is lyophilized (col. 81, lines 4-7, where Listeria is lyophilized). 
With regard to claim 18, Dubensky teaches spent enrichment growth media of claim 2, wherein the species is Listeria monocytogenes (col. 16, line 45-67, where the listeria species is grown).  
With regard to claim 19, Dubensky teaches spent enrichment growth media of claim 2, wherein the at least one target gene is selected from inlA, inlB, plcA, hylA, actA, plcB, ssrB, ssrA and iap (see Table 1, where a variety of genes are taught).  
With regard to claim 24, Finkel teaches spent enrichment growth media of claim 22, wherein the spent enrichment growth media is suitable for the growth of a Listeria species, Page 4 of 11ATS/JLC1:adb/kel 04/23/21 30511-E DIV Attorney Reference Number 23-92656-07 Application Number 16/131,524 wherein the modified microorganism is a L. monocytogenes bacterium comprising the plurality of silent mutations in at least one target gene, wherein the L. monocytogenes bacterium comprising the plurality of silent mutations in at least one target gene is allowed to grow for a period of time sufficient to achieve an OD00 of about 0.3 to about 0.5, and wherein the filtered media is sufficient for growth of a Listeria species.  
With regard to claim 25, Dubensky teaches spent enrichment growth media of claim 22, wherein the at least one target gene is selected from inlA, inlB, plcA, hylA, actA, plcB, ssrB, ssrA and iap (see Table 1, where a variety of genes are taught).  

SEQ ID NO:3
Qy          1 AAAACACTCAAGAAATGCGGG 21
              |||||||||||||||||||||
Db       1302 AAAACACTCAAGAAATGCGGG 1322

SEQ ID NO:4
Qy          1 CTGTGATGGATTCTTAAATGGCG 23
              |||||||||||||||||||||||
Db       1449 CTGTGATGGATTCTTAAATGGCG 1427

With regard to claim 29, Dubensky teaches a kit for detection of Listeria species, comprising: the spent enrichment growth media of claim 22; and a pair of oligonucleotide primers, wherein at least one of the oligonucleotide primers comprises the nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 8 or SEQ ID NO: 9 (See alignment above where SEQ ID NO:37 of Dubenksy corresponds to SEQ ID NO:3, 4 and 5 of the instant claims).  
With regard to claim 30, Dubensky teaches a kit of claim 29, further comprising an oligonucleotide probe comprising the sequence of SEQ ID NO: 5 or SEQ ID NO: 10 (See alignment above where SEQ ID NO:37 of Dubenksy corresponds to SEQ ID NO:3, 4 and 5 of the instant claims).  
SEQ ID NO:5
 Qy          1 CGCACCGGCTCTGATAAGTGACAT 24
              ||| ||||||||||||||||||||
Db       1392 CGCGCCGGCTCTGATAAGTGACAT 1415
00 of about 0.3 to about 0.5, and wherein the spent enrichment growth media improves the growth of a Listeria species (col. 16, line 45-67, where the listeria species is grown).
Since the claimed primers, probes or gene sequences simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of Listeria sequences, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and melting temperature of the amplified region.  The program provides a list of candidate antisense primers based on scanning the sequence and locating GC-type sequences, “producing a 22-mer 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Obata and the known sequence of Listeria sequences as taught by Dubensky to design a variety of primers suitable for the amplification and detection of specific Listeria sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was have adjusted the teachings of Obata and the known sequence of Listeria sequences as taught by Dubensky to design a variety of primers suitable for the amplification and detection of specific Listeria .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3 and 16-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fong et al. (Infect and Immun, 2001, 69(12):7625-7634).

Conclusion
Claims 20-21, 26-27 are free of the art because there is no prior art which teaches the full length sequences as claimed.
Claims 2-3, 16-19, 22-25 and 28-32 stand rejected.
Claims 20-21, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM